DETAILED ACTION
1.	Claims 1-20 of application 17/346,462, filed on 14-June-2021, are presented for examination.  The IDSs received on 24-September-2021 and 28-September-2021 have been considered.  The present application is a CON of application 16/725,883, filed on 23-December-2019, now USP 11,037,375; which is a CON of application 15/652,129, filed on 17-July-2017, now USP 10,515,489; which is a CIP of application 15/154389, filed on 13-May-2016, now USP
9,710,975; which is a CON of application 14/315586, filed on 26-June-2014, now USP
9,373,201; which is a CON of application 13/830754, filed on 14-March-2013, now USP
8,768,565.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, for consistency purposes, the continuation information should be updated to reflect the current patent status of parent application 16/725,883, which is now USP 11,037,375.  Appropriate correction is optional, but nevertheless requested.

Double Patenting Rejections
3.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.2	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 11,037,375 (the preceding parent application). Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘375 patent are directed to control hardware resident in a vehicle to enable a remote computing system to wirelessly communicate with the vehicle. Furthermore, the features of claims 1-20 of the present invention are parallel with and identical in scope to, or nearly so, the corresponding features in claims 1-20 of the ‘375 patent. These features, while not identical, are not patentably distinct from the features of claims 1-20 of the ‘375 patent, and furthermore, comprise the entirety of allowed claims 1-20 in the ‘375 patent.
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-20 of the present invention, and claims 1-20 of the ‘375 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘375 patent, and the specifications of both the present invention and the ‘375 patent support the identical critical features noted above.  

Allowed Claims
4.1 	The following is an Examiner's Statement of Reasons for the indication of allowable
subject matter. The present application is directed to a non-obvious improvement over WO
2011/147893, which discloses a method and apparatus for interacting remotely with a vehicle
comprising data transfer means for wirelessly communicating messages between a mobile
communications device operable by a user and a vehicle databus located within the vehicle.
Optionally, the data transfer means is arranged to wirelessly communicate with the mobile
communications device via a web server, a web portal or other internet-connected host system.
The data transfer means may be arranged to wirelessly communicate with the web portal via a
GSM or other cellular communications network. After the vehicle engine has stopped,
communication of messages may continue on an intermittent basis, or may be suspended after
a predetermined time has elapsed or when the vehicle battery voltage reaches a predetermined
threshold. High priority messages may be communicated at any time after the vehicle engine
has stopped.

4.2	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 20, specifically including: 
(Claim 20)  “authenticating that control hardware in the vehicle is authorized to access vehicle 
information and control vehicle functions, wherein the control hardware comprises (1) a processor, (2) a wireless network interface, and (3) a vehicle interface; 
-42-interfacing the processor with a wireless network via the wireless network interface; 
interfacing the processor with a controller area network (CAN) bus of the vehicle via the vehicle interface, the vehicle interface comprising a plurality of CAN bus transceivers, wherein each CAN bus transceiver interfaces the processor with a CAN bus type of at least one vehicle type so that the plurality of CAN bus transceivers interface the processor with the CAN bus types of a plurality of different vehicle types in the aggregate; and 
in response to the authenticating step resulting in a determination that the control hardware is authorized to access vehicle information and control vehicle functions, the processor (1) automatically detecting an identifier for the vehicle through the vehicle interface, (2) automatically selecting a CAN bus transceiver from among the plurality of CAN bus transceivers based on the detected identifier, and (3) remotely controlling a vehicle function of the vehicle by (i) receiving data over the wireless network via the wireless network interface and (ii) communicating with the vehicle's CAN bus via the selected CAN bus transceiver based on the received data; and 
wherein the remotely controlled vehicle function comprises a member of the group consisting of (1) enabling/disabling a starter for the vehicle, (2) locking/unlocking a door for the vehicle, (3) flashing lights for the vehicle, (4) opening/closing a window for the vehicle, (5) opening/closing a sunroof for the vehicle, (6) sounding a horn for the vehicle, and (7) opening or unlocking a trunk for the vehicle.”

4.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior
art of record in accordance with applicant’s remarks received on 13-February-2013, in parent
application 15/154389, now USP 9,710,975, which extensively outlined the differences between
the WO 2011/147893 reference used to reject the claims of the ‘389 application, which are
nearly identical to the claims of the present invention. The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-19 are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661